DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishtala et al. (US 2011/0099317), hereinafter referred to as Nishtala in view of Cordero et al. (US 2014/0281681), hereinafter referred to as Cordero.

Referring to claim 1, Nishtala teaches, as claimed, an apparatus, comprising: a memory connector (i.e.-DIMM sockets, page 2, ¶19, lines 1-7); a memory bus; one or more communication buses (i.e.-sockets 301 A-D comprising data lines 319C and 319D to communicate data, page 2, ¶21); control circuitry operably coupled to the memory bus and the one or more communication buses (i.e.-control processor 109, see fig. 2), the control circuitry configured to communicate via the memory bus according to a memory protocol and via the one or more communication buses according to one or more communication protocols (i.e.-PCIe, SATA, USB, InfiniBand,… page 4, ¶34), the one or more communication protocols different from the memory protocol; and 
switching circuitry operably coupled between the memory connector and the memory bus and the one or more communication buses (i.e.-configurable switch 312 interfaced with the DIMM socket via a single lane/bus, page 4, ¶35, lines 4-12).
However, Nishtala does not explicitly teach the switching circuitry being configured to selectively operably couple any one of the memory bus and the one or more communication buses to the memory connector to enable the control circuitry to selectively communicate through the memory connector using any one of the memory protocol and the one or more communication protocols.
On the other hand, Cordero discloses a memory system control logic comprised of a switching circuitry coupled to a DIMM socket (i.e.-multiplexer coupled to DIMMs, see fig. 2) configured to enable selective communication via a second DIMM socket bus lines (page 3, ¶23 and page 4, ¶25).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Nishtala to selectively operably couple any one of the memory bus and the one or more communication buses to the memory connector to enable the control circuitry to selectively communicate through the memory connector using any one of the memory protocol and the one or more communication protocols, as taught by Cordero. The motivation for doing so would have been to accommodate a memory module comprised of plurality of ranks, each rank having a plurality of memory devices.

As to claim 2, the modified Nishtala teaches the apparatus of claim 1, wherein the memory connector comprises a dual-in-line module (DIMM) socket (page 1, ¶11, lines 3-5).

As to claim 3, the modified Nishtala teaches the apparatus of claim 1, wherein the one or more communication buses include a peripheral component interconnect express (PCIe) bus and a serial advanced technology attachment (SATA) bus (page 4, ¶34).

As to claim 4, the modified Nishtala teaches the apparatus of claim 3, wherein the one or more communication buses further include at least one other communication bus (page 2, ¶21).

As to claim 5, the modified Nishtala in view of Cordero teaches the apparatus of claim 1, wherein the switching circuitry includes a multiplexer configured to selectively operably couple the any one of the memory bus and the one or more communication buses to the memory connector (see Cordero, page 3, ¶23, lines 1-13).

As to claim 6, the modified Nishtala teaches the apparatus of claim 5, wherein the switching circuitry is configured to selectively operably couple the any one of the memory bus and the one or more communication buses to the memory connector responsive to a protocol indicator received from an electronic device in electrical communication with the memory connector (see Nishtala, page 4, ¶35, lines 7-16 and  see Cordero, page 3, ¶23, lines 22-26).

As to claim 7, the modified Nishtala innately teaches the apparatus of claim 6, wherein the switching circuitry is configured to receive the protocol indicator through the memory connector (page 4, ¶35, lines 7-16).

As to claim 8, the modified Nishtala teaches the apparatus of claim 6, wherein the control circuitry is configured to communicate through the memory connector using a protocol indicated by the protocol indicator (page 5, claim 7, lines 6-9 & 17-21). 

Referring to claims 9-17, the claims are substantially the same as claims 1-8, hence the rejection of claims 1-8 is applied accordingly. 

Referring to claims 18-20, the claims are substantially the same as claims 1 and 6-8, hence the rejection of claims 1 and 6-8 is applied accordingly. 

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Armstead et al. (US 2015/0301970), Brewer et al. (US 2003/0229748), Tian et al. (US 2012/0297132), Cho (US 2013/0067156) and Yang et al. (US 8,964,485) do teach memory system comprised of memory controller configured to selectively communicate data and memory transactions using multiple data transfer/communication protocols, based on detected memory types.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726. The examiner can normally be reached Mon-Thu, 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HENRY TSAI can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Elias Mamo/Primary Examiner, Art Unit 2184